DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

	This Office Action is in response to the paper filed June 17, 2020.  Claims 19 and 47-52 have been amended.  Claim 46 has been cancelled.  Claim 26 remains withdrawn.

With the below Examiner’s Amendment, claim 19 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 13, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



The instant application is a DIV of U.S. Patent Application No. 14/400891, filed 11/13/2014, now U.S. Patent No. 9,689,011, which is a 371 national stage entry of PCT/EP2013/060025, filed 05/15/2013, which claims priority from U.S. Provisional Application No. 61/777938, filed 03/12/2013 and U.S. Provisional Application No. 61/647667, filed 05/16/2012, which claims benefit of EPO 12168274.4, filed 05/16/2012.

Withdrawal of Rejections:

	The rejection of claims 19-25 and 27-52, under 35 U.S.C. 103(a) as being unpatentable over Hansen et al., in view of De Muynck, is withdrawn.
	The rejection of claims 19-25 and 27-52 on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,528,128, is withdrawn.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Courtenay C. Brinckerhoff on 19 January 2021.

Claim 19 of the application has been amended as follows: 

19. (Currently Amended) A solid bio-product obtained from a biomass comprising oligosaccharides and optionally polysaccharides, and further comprising proteinaceous plant parts, wherein the solid bio-product has a modified sugar profile, wherein at least 80% of the original indigestible oligosaccharide content of the biomass has been degraded into digestible mono- and disaccharides, and wherein the solid bio-product is obtained by a process comprising: 
reacting an initial mixture of milled or flaked or otherwise disintegrated biomass comprising oligosaccharides and optionally polysaccharides and further comprising proteinaceous plant parts, water, and one or more enzyme preparations containing α-galactosidase(s), for 0.15-36 hours at a temperature of about 20-65 °C under continuous mixing, wherein the process 0-3% 
wherein the initial mixture comprises an amount of said one or more enzyme preparations to provide α-galactosidase(s) in an amount equivalent to from 0.01 to 1.0% by weight, based on the dry matter weight of the biomass, of an α-galactosidase preparation having an activity of 5,000 α-galactosidase units per gram, wherein the amount of the α-galactosidase preparation is effective to convert at least 80% of the original indigestible oligosaccharide content of the 
thereby obtaining a bio-product having a modified sugar profile, wherein at least 80% of the original indigestible oligosaccharide content of the biomass has been degraded into digestible mono- and disaccharides.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious the invention as claimed.  The closest prior art of record is Hansen et al. (IDS; WO2006/102907) and De Muynch (IDS; WO2009/143591), as discussed in the Office Action of March 17, 2020.  However, as persuasively argued by Applicant on pages 9-12 of the response of June 17, 2020, the recited process steps produce a bio-product having structural differences from those of the prior art.  Additionally, as persuasively argued by Applicant on pages 12-14 of the response of June 17, 2020, an ordinary artisan would not have had a reasonable expectation of success when utilizing α-galactosidase as claimed with 3% or less yeast.  Further, with regard to the obviousness-type double patenting rejection, it is noted that the limitation, the yeast is present at 0-3%, overcomes this rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 19-45 and 47-52 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653